DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Amendment
The amendment filed on 02/28/2022 has been entered.  Claims 1-11 remain pending in the application.  Applicant's response fails to overcome the rejection of the claims under 35 U.S.C. 103 previously set forth in the Final Office Action mailed on 12/29/2021 and therefore, the rejection of the claims under 35 U.S.C. 103 is maintained for the reasons provided in the “Response to Arguments” hereinafter.

Claim Rejections - 35 USC § 103
The text of those sections of Titles 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Juha Karvinen (USP US 6053039 A) hereinafter Karvinen in view of Jan Malm at el. (US 20120255440 A1) hereinafter Malm.



Regarding claim 1, Karvinen discloses:  An apparatus for measuring the dewatering of a paper machine at different dewatering points of a wet end of the machine (Fig. 1, Abstract, and Col. 1, lines 4-12.  The apparatus depicted in Fig. 1 is capable of being located at different dewatering points of a wet end of ac paper machine.), wherein water is removed in a suction box (Fig. 1, Col. 1, lines 7-12 discloses “Such water separators are usually the size of a small room.  An air/water flow is passed into them by suction from at least one source.”) with negative pressure and the water removed into the suction box is conducted along a suction leg pipe (Fig. 1, element 2.) installed in the apparatus, the apparatus comprising: a measuring receptacle functional as a meter under normal air pressure (Fig. 1, element 6 and Col. 1, lines 53-57 discloses “Placed under the inlet duct 2 is receptacle 6 for flow measurement. The receptacle is divided into two parts: an inflow compartment 7, such as a smoothing compartment where the liquid is gathered into the receptacle and its velocity is slowed down, and a measuring compartment 8.”), in which meter water of the dewatering points subject to negative pressure is measured (Fig. 1, and Col. 1, lines 40-46 discloses “The air is removed from the chamber preferably via an air outlet duct 3 disposed in the upper part of the chamber, preferably by means of a vacuum pump.”  The vacuum is the same as negative pressure.); a suction leg pipe operable under negative pressure (Fig. 1, element 2 operate under negative pressure.), which leads from a dewatering point into the measuring receptacle from above into a water seal compartment (Figs. 1-3, Col. 2, lines 9-11 and claim 6.); a weir plate (Fig. 1, partition plate 13.) installed between the water seal compartment and a pumping compartment (Fig. 1 depicts that partition plate is located between pump device 4 and the water seal.), the weir plate functional as a measuring weir for measuring the amount of dewatering flow (Fig. 1 and Col. 2, lines 64-66 discloses “In the measuring section, the amount of water is determined by the weir flow metering technique. In this case, at least one of the walls of the measuring section 8 is provided with a gap 9 through which the liquid is passed onto the bottom of the chamber space.”); a pressure-difference transmitter installed on one side, which transmitter measures the height of the water surface produced by the measuring weir for measuring the amount of water (Fig. 1, and Col. 2, lines 12-14 discloses “The surface level (which is proportional to the flow rate) of the liquid gathered in the measuring receptacle 6 is determined by using a differential pressure transmitter.  The positive side of the differential pressure transmitter is connected to a capillary tube 10 provided with a detector membrane 11 at one end of the tube. The negative side of the transmitter is connected to measure the vacuum variations inside the separator.”); 
Karvinen does not expressly discloses: and a deaeration plate installed between the suction leg pipe and the measuring weir. 
In the same field of art, Malm is directed to a method for deaerating drainage water arriving from a forming roll in a wet end of a paper machine.  Normally, the drainage water flow is directed out of the wet end of the paper machine by first collecting the drainage water in troughs or channels. Thereafter, the drainage water is directed to a deaeration section. The deaeration section is constituted by one or several deaeration channels or conduits.  That being said, Malm discloses:  a deaeration plate installed between the suction leg pipe and the measuring weir (Fig. 2-4 and para [38-41] disclose the deaeration device within the wet end of the paper machine.  For example, para [0040] discloses “The first chamber 5 comprises a first chamber part 18 and a second chamber part 19. The first chamber part 18 is delimited by a curved roof portion 23, the upper part 9a of the short side wall 9, and by end walls 25 and 26, said end walls 25, 26 being substantially parallel to each other and substantially orthogonal to the short side wall 9 and the roof portion 23. At its upstream end, the first chamber part 18 connects to the inlet 8, and at its downstream end to the second chamber part 19.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Karvinen to implement the deaeration means as disclosed by Malm so as to effectively remove the air from the drainage water during the papermaking process.  Similarly, one of ordinary skill in the art, upon reading Malm’s disclosure, would also have been motivated to apply its teaching of improving deaeration process so as to forces the water flow, as well as the air arriving along with the water upwards along the deaeration plate positioned in the measuring receptacle for the benefit of the claimed invention.

Regarding claim 2, Karvinen in view of Malm discloses all of the limitations of its base claim 1.  Malm further discloses: wherein each suction leg pipe is associated with its own water seal compartment, deaeration plate, measuring weir and pressure-difference transmitter forming the meter in the measuring receptacle for measuring dewatering (Fig. 3 and para [0038-0041] disclose the deaeration unit 3 that includes a first chamber 5, and a second chamber 6 arranged downstream of the first chamber 5 which each has its own associated own water seal compartment, deaeration plate, measuring weir and pressure-difference transmitter forming one meter in the measuring receptacle.).

Regarding claim 3, Karvinen in view of Malm discloses all of the limitations of its base claim 2.  Karvinen further discloses:  wherein there are at least two units of meters in the measuring receptacle (Abstract discloses “Apparatus for measuring the rate of flow of liquid through a liquid/air separator having a chamber space provided with at least one liquid/gas inlet duct, at least one gas outlet duct and at least one liquid outlet duct, includes a measuring receptacle disposed in the chamber into which liquid is received from the inlet duct. The measuring receptacle has an inflow compartment located below the inlet duct and receives the liquid from the inlet duct and a measuring compartment partially separated from the inflow compartment by a partition…” Since Karvinen discloses one measuring receptacle, it would have been obvious to an average artisan enlarge the chamber size so that two measuring receptacles fit therein to meet the specific design requirements of the claimed invention.).               

Regarding claim 4, Karvinen in view of Malm discloses all of the limitations of its base claim 2.  Karvinen further discloses:  configured such that the water discharges from the measuring weir installed on one wall of water seal compartment into the pumping compartment, and in that the different measuring weirs of the meter are installed on opposite sides of the pumping compartment wherein the water discharges from the measuring weir of the compartment into the pumping compartment towards the fixed wall of the water seal compartment of the other meter on the opposite side to it (Fig. 1 and Col. 1, lines 53-58 discloses “Placed under the inlet duct 2 is receptacle 6 for flow measurement. The receptacle is divided into two parts: an inflow compartment 7, such as a smoothing compartment where the liquid is gathered into the receptacle and its velocity is slowed down, and a measuring compartment 8.”  Furthermore, Cols. 1 & 2, lines 64-66 & 1-2 discloses “In the measuring section, the amount of water is determined by the weir flow metering technique. In this case, at least one of the walls of the measuring section 8 is provided with a gap 9 through which the liquid is passed onto the bottom of the chamber space. In the weir flow metering procedure, the measuring receptacle 6 is above the surface level 5 of the liquid on the bottom of the chamber space.).

Regarding claim 5, Karvinen in view of Malm discloses all of the limitations of its base claim 2.  Karvinen further discloses:  wherein the pumping compartment is either integrated into the measuring receptacle or installed to be a separate pumping compartment external to the measuring receptacle (Fig. 1 illustrates the pump device 4 is separated from the measuring receptacle 6.).

Regarding claim 6, Karvinen in view of Malm discloses all of the limitations of its base claim 2.  Karvinen further discloses:  wherein the weir plate is A-shaped and the pressure-difference transmitter measuring the height of the water surface produced by the measuring weir is provided with a membrane wherein a center line of the membrane is level with a bottom surface of the measuring weir (Fig. 1 & claim 2.  Also, Col. 1, lines 64-66 & 1-2 discloses “In the measuring section, the amount of water is determined by the weir flow metering technique.  Similarly, Col. 2, lines 4-6 discloses “The partition 13 is preferably used as a guide plate to pass the water down in a controlled manner.”   Even though the guide plate is not A-shaped and a center line of the membrane is not level with a bottom surface of the measuring weir, but the manner in which they function are the same as the weir plate and therefore, it would have obvious to one of ordinary skill in the art to change the geometrical shape of the weir plate and the membrane without changing the function thereof via routine optimization.). 

Regarding claim 7, Karvinen discloses:  A method for measuring the dewatering of a paper machine at different dewatering points of a wet end of the machine (Fig. 1, Abstract, and Col. 1, lines 4-12.  The apparatus depicted in Fig. 1 is capable of being located at different dewatering points of a wet end of ac paper machine.), wherein water is removed by means of negative pressure in a suction box (Fig. 1, Col. 1, lines 7-12 discloses “Such water separators are usually the size of a small room.  An air/water flow is passed into them by suction from at least one source.”) and the water removed into the suction box is conducted along a suction leg pipe (Fig. 1, element 2.), characterized in that the method comprising:  
measuring water of the dewatering points of the paper machine subject to negative pressure in a measuring receptacle functioning as a meter at normal air pressure (Fig. 1, element 6 and Col. 1, lines 53-57 discloses “Placed under the inlet duct 2 is receptacle 6 for flow measurement. The receptacle is divided into two parts: an inflow compartment 7, such as a smoothing compartment where the liquid is gathered into the receptacle and its velocity is slowed down, and a measuring compartment 8.”);
guiding water from a dewatering point by means of gravity along a negatively-pressurized suction leg pipe into the measuring receptacle from above and discharging into a water seal compartment below the water surface (Fig. 1, and Col. 1, lines 40-46 discloses “The air is removed from the chamber preferably via an air outlet duct 3 disposed in the upper part of the chamber, preferably by means of a vacuum pump.”  Fig. 1, element 2 operate under negative pressure.  The vacuum is the same as negative pressure.  Figs. 1-3, Col. 2, lines 9-11 and claim 6.); and a container wall of the measuring receptacle (Fig. 1, element 1.), wherein in the method the measuring is performed by means of a weir plate installed between the water seal compartment and a pumping compartment (Fig. 1, partition plate 13.  Fig. 1 depicts that partition plate is located between pump device 4 and the water seal.), the weir plate functioning as a measuring weir for measuring dewatering flow (Fig. 1 and Col. 2, lines 64-66 discloses “In the measuring section, the amount of water is determined by the weir flow metering technique. In this case, at least one of the walls of the measuring section 8 is provided with a gap 9 through which the liquid is passed onto the bottom of the chamber space.”), and a pressure-difference transmitter measures the height of the water surface produced by the measuring weir for measuring the amount of water (Fig. 1, and Col. 2, lines 12-14 discloses “The surface level (which is proportional to the flow rate) of the liquid gathered in the measuring receptacle 6 is determined by using a differential pressure transmitter.  The positive side of the differential pressure transmitter is connected to a capillary tube 10 provided with a detector membrane 11 at one end of the tube. The negative side of the transmitter is connected to measure the vacuum variations inside the separator.”).

Karvinen does not expressly discloses: and separating air coming along from the water via a deaeration plate, the plate forcing air arriving with the water upwards to the surface along the deaeration plate.
In the same field of art, as noted with respect to claim1, Malm is directed to a method for deaerating drainage water arriving from a forming roll in a wet end of a paper machine.  In the deaeration channel, air bubbles in the drainage water are allowed to move up to the water surface and be released from the drainage water.  That being said, Malm discloses:  and separating air coming along from the water via a deaeration plate, the plate forcing air arriving with the water upwards to the surface along the deaeration plate (Fig. 2-4 and para [38-41] disclose the deaeration device within the wet end of the paper machine.  For example, para [0040] discloses “The first chamber 5 comprises a first chamber part 18 and a second chamber part 19. The first chamber part 18 is delimited by a curved roof portion 23, the upper part 9a of the short side wall 9, and by end walls 25 and 26, said end walls 25, 26 being substantially parallel to each other and substantially orthogonal to the short side wall 9 and the roof portion 23. At its upstream end, the first chamber part 18 connects to the inlet 8, and at its downstream end to the second chamber part 19.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Karvinen to implement the deaeration means as disclosed by Malm so as to effectively remove the air from the drainage water during the papermaking process.  Similarly, one of ordinary skill in the art, upon reading Malm’s disclosure, would also have been motivated to apply its teaching of improving deaeration process so as to forces the water flow, as well as the air arriving along with the water upwards along the deaeration plate positioned in the measuring receptacle for the benefit of the claimed invention.
  
Regarding claim 8, Karvinen in view of Malm discloses all of the limitations of its base claim 7.  Malm further discloses:  wherein in the method the amount of water of each separate dewatering point is measured wherein the water is guided along a suction leg pipe into the water seal compartment, air in the water is separated by the deaeration plate, and the amount of water is measured by the measuring weir and the pressure-difference transmitter, forming one meter in the measuring receptacle for measuring dewatering (Fig. 3 and para [0038-0041] disclose the deaeration unit 3 that includes a first chamber 5, and a second chamber 6 arranged downstream of the first chamber 5 which each has its own associated own water seal compartment, deaeration plate, measuring weir and pressure-difference transmitter forming one meter in the measuring receptacle.). 

Regarding claim 9, Karvinen in view of Malm discloses all of the limitations of its base claim 9.  Karvinen further discloses:  wherein there are at least two units of meters in the measuring receptacle (Abstract discloses “Apparatus for measuring the rate of flow of liquid through a liquid/air separator having a chamber space provided with at least one liquid/gas inlet duct, at least one gas outlet duct and at least one liquid outlet duct, includes a measuring receptacle disposed in the chamber into which liquid is received from the inlet duct. The measuring receptacle has an inflow compartment located below the inlet duct and receives the liquid from the inlet duct and a measuring compartment partially separated from the inflow compartment by a partition…” Since Karvinen discloses one measuring receptacle, it would have been obvious to an average artisan enlarge the chamber size so that two measuring receptacles fit therein to meet the specific design requirements of the claimed invention.).

Regarding claim 10, Karvinen in view of Malm discloses all of the limitations of its base claim 7.  Karvinen further discloses:  wherein in the method the water discharges from the measuring weir installed on one wall of the water seal compartment into the pumping compartment, and in that different measuring weirs of the meter are installed on opposite sides of the pumping compartment wherein the water discharges from the measuring weir of the water seal compartment into the pumping compartment towards the a fixed wall of the water seal compartment of another meter on the opposite side to it (Fig. 1 and Col. 1, lines 53-58 discloses “Placed under the inlet duct 2 is receptacle 6 for flow measurement. The receptacle is divided into two parts: an inflow compartment 7, such as a smoothing compartment where the liquid is gathered into the receptacle and its velocity is slowed down, and a measuring compartment 8.”  Furthermore, Cols. 1 & 2, lines 64-66 & 1-2 discloses “In the measuring section, the amount of water is determined by the weir flow metering technique. In this case, at least one of the walls of the measuring section 8 is provided with a gap 9 through which the liquid is passed onto the bottom of the chamber space. In the weir flow metering procedure, the measuring receptacle 6 is above the surface level 5 of the liquid on the bottom of the chamber space.). 

Regarding claim 11, Karvinen in view of Malm discloses all of the limitations of its base claim 7.  Karvinen further discloses:   wherein in the method the weir plate is A-shaped and the pressure-difference transmitter is provided with a membrane wherein a center line of the membrane is level with a bottom surface of the measuring weir (Fig. 1 & claim 2.  Also, Col. 1, lines 64-66 & 1-2 discloses “In the measuring section, the amount of water is determined by the weir flow metering technique.  Similarly, Col. 2, lines 4-6 discloses “The partition 13 is preferably used as a guide plate to pass the water down in a controlled manner.”   Even though the guide plate is not A-shaped and a center line of the membrane is not level with a bottom surface of the measuring weir, but the manner in which they function are the same as the weir plate and therefore, it would have obvious to one of ordinary skill in the art to change the geometrical shape of the weir plate and the membrane without changing the function thereof via routine optimization.).

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. 
The following Examiner’s response repeated hereinbelow is also provided in the Advisory Action dated 03/11/2022.
  As noted in the previous Office Action, the test for obviousness is not whether that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the teachings of the reference would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The fact that the Karvinen does not expressly disclose that "the receptacle 6 works under normal air pressure." does not render the claimed invention patentable over the cited reference, particularly, the apparatus for measuring liquid flow in Karvinen could very well be operated under normal air pressure.   Furthermore, Applicant contends on page 7, 1st paragraph: "Considering the receptacle 1 is in direct communication with the inlet duct 2 and the receptacle 6, it is not possible for receptacle 1 to be both under negative pressure and under normal air pressure at the same time. The Applicant's assertion is inapposite since both the claimed invention and Karvinen disclose a differential pressure transmitter. For example, Karvinen on Col. 2, line 12-19 discloses "The surface level (which is proportional to the flow rate) of the liquid gathered in the measuring receptacle 6 is determined by using a differential pressure transmitter. The positive side of the differential pressure transmitter is connected to a capillary tube 10 provided with a detector membrane 11 at one end of the tube. The negative side of the transmitter is connected to measure the vacuum variations inside the separator." Therefore, the rejections of claims are maintained.  Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/Examiner, Art Unit 1748   

/Eric Hug/Primary Examiner, Art Unit 1748